[Cite as State v. Hutchinson, 2019-Ohio-2789.]




                                     IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                            BUTLER COUNTY




 STATE OF OHIO,                                   :

        Appellee,                                 :         CASE NO. CA2018-11-211

                                                  :              OPINION
     - vs -                                                       7/8/2019
                                                  :

 JOHN J. HUTCHINSON,                              :

        Appellant.                                :




       CRIMINAL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                          Case No. CR2018-05-0880


Michael T. Gmoser, Butler County Prosecuting Attorney, Willa Concannon, Government
Services Center, 315 High Street, 11th Floor, Hamilton, Ohio 45011, for appellee

Christopher Paul Frederick, 300 High Street, Suite 550, Hamilton, Ohio 45011, for appellant



        S. POWELL, J.

        {¶ 1} Appellant, John J. Hutchinson, appeals the decision of the Butler County

Court of Common Pleas sentencing him to serve 17 months in prison after he pled guilty to

one count of assault of a peace officer. For the reasons outlined below, we affirm the trial

court's sentencing decision.

        {¶ 2} On August 3, 2018, Hutchinson pled guilty to one count of assault of a peace
                                                                          Butler CA2018-11-211

officer. The charges arose after Hutchinson elbowed and repeatedly punched a police

officer in the face during an altercation at a public utilities' office in the presence of both his

fiancé and his young child. After engaging Hutchinson in the necessary plea colloquy, the

trial court accepted Hutchinson's guilty plea. Upon accepting Hutchinson's guilty plea, the

trial court then sentenced Hutchinson to serve 17 months in prison with 152 days of jail-

time credit. The trial court also ordered Hutchinson to pay a fine of $500 and notified

Hutchinson he would subject to an optional postrelease control term of up to three years

upon his release from prison.

       {¶ 3} Hutchinson now appeals the trial court's sentencing decision, raising the

following single assignment of error for review.

       {¶ 4} THE TRIAL COURT COMMITTED ERROR WHEN IT SENTENCED MR.

HUTCHINSON TO A TERM OF 17 MONTHS IN ODRC.

       {¶ 5} In his single assignment of error, Hutchinson argues the trial court erred by

sentencing him to serve 17 months in prison. We disagree.

       {¶ 6} As with all felony sentences, we review the trial court's sentencing decision

under the standard of review set forth in R.C. 2953.08(G)(2). State v. Marcum, 146 Ohio

St.3d 516, 2016-Ohio-1002, ¶ 1. Pursuant to that statute, this court may modify or vacate

a sentence only if, by clear and convincing evidence, "the record does not support the trial

court's findings under relevant statutes or that the sentence is otherwise contrary to law."

State v. Harp, 12th Dist. Clermont No. CA2015-12-096, 2016-Ohio-4921, ¶ 7. A sentence

is not clearly and convincingly contrary to law where the trial court "considers the principles

and purposes of R.C. 2929.11, as well as the factors listed in R.C. 2929.12, properly

imposes postrelease control, and sentences the defendant within the permissible statutory

range." State v. Ahlers, 12th Dist. Butler No. CA2015-06-100, 2016-Ohio-2890, ¶ 8. This

court may therefore "increase, reduce, or otherwise modify a sentence only when it clearly

                                                -2-
                                                                      Butler CA2018-11-211

and convincingly finds that the sentence is (1) contrary to law or (2) unsupported by the

record." State v. Brandenburg, 146 Ohio St.3d 221, 2016-Ohio-2970, ¶ 1, citing Marcum at

¶ 7.

       {¶ 7} Hutchinson argues the trial court's sentencing decision must be reversed

because the sentence imposed does not align with the purposes and principles of felony

sentencing. Hutchinson also argues the trial court's sentencing decision was improper

because it was not commensurate with the seriousness of his conduct.              Hutchinson

supports this argument by noting the allegations set forth during mitigation that he had

suffered significant physical abuse as a child, as well as purported life-threatening injuries

after he was hit by a car in the summer of 2002. Hutchinson also notes the fact that he had

already served 152 days in jail prior to the sentencing hearing, that he showed genuine

remorse for his conduct by entering a guilty plea, and that the police officer he assaulted

was not seriously injured. Therefore, because he had been plagued by various issues

throughout his life, and because the police officer he assaulted did not suffer serious

physical harm, Hutchinson argues the trial court's sentencing decision was not supported

by the record.

       {¶ 8} Contrary to Hutchinson's claim, we find nothing improper in the trial court's

sentencing decision. The trial court had discretion to determine the most effective way to

comply with the purposes and principles of sentencing set forth in section 2929.11 after

considering the serious and recidivism factors listed in R.C. 2929.12. Those purposes and

principles are (1) to protect the public from future crime by the offender and others, (2) to

punish the offender, and (3) to promote the effective rehabilitation of the offender using the

minimum sanctions that the court determines accomplish those purposes without imposing

an unnecessary burden on state or local government resources. The trial court properly

exercised its discretion by finding a 17-month prison sentence was the minimum sanction

                                             -3-
                                                                         Butler CA2018-11-211

necessary to accomplish those purposes and principles in light of the crime charged. This

is true despite the fact that the trial court had the option of sentencing Hutchinson to a

shorter prison term or to a period of community control.

       {¶ 9} It is clear that Hutchinson disagrees with the trial court's decision in

determining the most effective way to comply with the purposes and principles of sentencing

set forth in section 2929.11. It is also clear that Hutchinson disagrees with the trial court's

analysis and balancing of the seriousness and recidivism factors in R.C. 2929.12. However,

rather than this court, it is the trial court that, "in imposing a sentence, determines the weight

afforded to any particular statutory factors, mitigating grounds, or other relevant

circumstances." State v. Steger, 12th Dist. Butler No. CA2016-03-059, 2016-Ohio-7908, ¶

18, citing State v. Stubbs, 10th Dist. Franklin No. 13AP-810, 2014-Ohio-3696, ¶ 16. The

fact that the trial court chose to weigh the various sentencing factors differently than how

Hutchinson would have liked does not mean the trial court erred in imposing Hutchinson's

sentence. State v. Liming, 12th Dist. Clermont Nos. CA2018-05-028 and CA2018-05-029,

2019-Ohio-82, ¶ 33, citing State v. Abrams, 12th Dist. Clermont Nos. CA2017-03-018 and

CA2017-03-019, 2017-Ohio-8536, ¶ 17. Hutchinson's claim otherwise lacks merit.

       {¶ 10} Hutchinson also argues the trial court's sentencing decision must be reversed

because the trial court failed to give proper consideration to either the principles and

purposes of felony sentencing as set forth in R.C. 2929.11 or the serious and recidivism

factors listed in R.C. 2929.12.     Hutchinson cites nothing in the record to support his

argument. See App.R. 16(A)(7) (appellant must include in his or her brief "citations to the

authorities, statutes, and parts of the record on which appellant relies"). However, even if

he did, the record indicates the trial court considered the necessary sentencing statutes

prior to issuing its sentencing decision. For instance, as the trial court stated during

Hutchinson's sentencing hearing:

                                               -4-
                                                                       Butler CA2018-11-211

             Defense counsel has done a very good job in mitigating on
             behalf of his client and presenting things and in construing the
             statutes – the various statutes in the way most favorable to his
             client. But I will just say, I'm not going to go through all of the
             factors – the recidivism and the seriousness factors. But I think
             that some of those have been construed in a way that I wouldn't
             construe them necessarily. And I wouldn't look at them as
             favorably as Defense counsel has presented those factors to
             the Court.

      {¶ 11} The trial court also stated:

             All right. I have considered the record. I've considered the
             overriding purposes of felony sentencing which are to protect
             the public from future crime and to punish the offender using the
             minimum sanctions needed to accomplish the purposes without
             imposing an unnecessary burden on the state or local
             government resources. I have considered the seriousness and
             the recidivism factors set forth in the statutes. I do construe
             those a little bit differently than as they were presented by
             Defense counsel. I have considered the information contained
             in the pre-sentence investigation report and any impact
             statement. And I have seen things in writing from [the victim],
             his perspective of things.

      {¶ 12} The record indicates that the trial court did not specifically cite to either R.C.

2929.11 or 2929.12 prior to issuing its sentencing decision. However, as this court has

stated previously, the fact that the trial court did not expressly cite to R.C. 2929.11 and

2929.12 during the sentencing hearing is immaterial when considering the trial court cited

to both statutes within its sentencing entry. State v. Julious, 12th Dist. Butler No. CA2015-

12-224, 2016-Ohio-4822, ¶ 11. Such is the case here. As the trial court stated within its

sentencing entry:

             The Court has considered the record, the charges, the
             defendant's Guilty Plea, and findings as set forth on the record
             and herein, oral statements, any victim impact statement and
             pre-sentence report, as well as the principles and purposes of
             sentencing under Ohio Revised Code Section 2929.11, and has
             balanced the seriousness and recidivism factors of Ohio
             Revised Code Section 2929.12 and whether or not community
             control is appropriate pursuant to Ohio Revised Code Section
             2929.13, and finds that the defendant is not amenable to any
             available community control sanction.

                                             -5-
                                                                                 Butler CA2018-11-211

Including this language in the sentencing entry "defeats a claim that the trial court failed to

consider statutory sentencing guidelines." State v. Peck, 12th Dist. Butler No. CA2015-06-

123, 2016-Ohio-1578, ¶ 9.

        {¶ 13} Despite Hutchinson's claims otherwise, the trial court did not err by sentencing

Hutchinson to serve 17 months in prison after he pled guilty to assault of a peace officer.

That is to say the trial court's sentencing decision was not contrary to law or unsupported

by the record. This is particularly true here when considering Hutchinson's extensive

criminal history. This includes convictions in California for having sexual intercourse with a

minor, "oral copulation" with a person under the age of 18, and "lewd acts with a child."1

The record indicates Hutchinson then twice violated his probation resulting from these

convictions. Therefore, finding no error in the trial court's sentencing decision, Hutchinson's

single assignment of error lacks merit and is overruled.

        {¶ 14} Judgment affirmed.


        RINGLAND, P.J., and PIPER, J., concur.




1. Hutchinson had a number of other charged offenses in both California and New Mexico. These charges
included battery of a police officer, sex with a minor, burglary, and two counts of child abuse. For reasons
unknown, the disposition of these charges could not be discovered during the presentence investigation
conducted prior to sentencing.
                                                    -6-